Per Curiam. This claim arises out of personal injuries sustained by Claimant Ted Gray, when he was accosted by an escaped mental patient and hit by a two inch by four inch board on October 24, 1975. Ted Gray’s medical and hospital bills were in excess of $500.00. Upon authorization of the Department of Mental Health a settlement was negotiated for $1,000.00 by the Office of the Attorney General of the State of Illinois with Claimant’s attorneys. An award is hereby granted to Claimant in the amount of $1,000.00.